Exhibit 10.54

 

Sublessor:

 

Zamba Corporation

 

Subleased Premises:

 

655 Campbell Technology Parkway

 

 

 

 

 

 

 

Sublessee:

 

Purlight LLC a Nevada Limited Liability Corporation

 

Date:

 

February 19, 2002

 

1.        Parties:

This Sublease is made and entered into as of February 19, 2002, by and between
Zamba Corporation. (Sublessor), and Purlight LLC, a Nevada Limited Liability
Corporation (Sublessee), under the Master Lease dated January 4, 2000, between
WTA Campbell Technology Park LLC as (Lessor) and Sublessor under this Sublease
as (Lessee).  A copy of the Master Lease is attached hereto as Exhibit “A” and
incorporated herein by this reference.

 

2.        Provisions Constituting Sublease:

 

2.1        This Sublease is subject to all of the terms and conditions of the
Master Lease.  Sublessee hereby assumes and agrees to perform all of the
obligations of Lessee under the Master Lease to the extent said obligations
apply to the Subleased Premises and Sublessee’s use of the common areas, except
as specifically set forth herein.  Sublessor hereby agrees to cause Lessor,
under the Master Lease, to perform all of the obligations of Lessor thereunder
to the extent said obligations apply to the Subleased Premises and Sublessee’s
use of the common areas.  Sublessee shall not commit or permit to be committed
on the Subleased Premises or on any other portion of the Project any act or
omission, which violates term, or condition of the Master Lease.  Except to the
extent waived or consented to in writing by the other party or parties hereto
who are affected thereby, neither of the parties hereto will, by renegotiation
of the Master Lease, assignment, subletting, default or any other voluntary
action, avoid or seek to avoid the observance or performance of the terms to be
observed or performed hereunder by such party but, will at all times, in good
faith assist in carrying out all the terms of this Sublease and in taking all
such action as may be necessary or appropriate to protect the rights of the
other party or parties hereto who are affected thereby against impairment. 
Nothing contained in this Section 2.1 or elsewhere in this Sublease shall
prevent or prohibit Sublessor (a) from exercising its right to terminate the
Master Lease pursuant to the terms thereof or (b) from assigning its interest in
this Sublease or subletting the Premises to any other third party.  In the event
Sublessor is in default of Master Lease and fails to cure any default of Master
Lease, Lessor may elect to terminate this sublease.

 

2.2        All of the terms and conditions contained in the Master Lease are
incorporated herein, except Paragraphs 3, 4, 5, 7, and Exhibit B, and shall
together with the terms and conditions specifically set forth in this Sublease
constitute the complete terms and conditions of this Sublease.

 

3.        Premises:

Sublessor leases to Sublessee and Sublessee leases from Sublessor the Subleased
Premises upon all of the terms, covenants and conditions contained in this
Sublease.  The Subleased Premises consist of approximately 28,319± rentable
square feet, as shown and described in Exhibit ”A-1”.

 

--------------------------------------------------------------------------------


 

4.        Rent:

 

Months

 

Rent/SF/Mo./NNN

 

01 – 12

 

$

56,634.00

 

13 – 24

 

$

58,333.00

 

25 – 36

 

$

60,083.00

 

37 – 48

 

$

61,885.00

 

49 – 60

 

$

63,742.00

 

61 – 661/2

 

$

65,654.00

 

 

5.        Operating Expenses:

Sublessee shall reimburse Zamba Corporation monthly as additional rent, its
pro-rata share of all direct operating expenses as per the Master Lease.

 

6.        Security Deposit:

Sublessee shall provide a security deposit equal to six (6) months rent upon
execution of the sublease agreement.  The security deposit shall be in a form of
an irrevocable Letter of Credit in the amount of four (4) months and two (2)
months rent in cash.  The additional security deposit shall be released provided
that Sublessee is not in default of the sublease and the following conditions
(pursuant to GAAP) have been met by Sublessee:

 

A.            There have been four (4) consecutive quarter of profitability
(excluding depreciation and amortization).

 

B.            Shareholders equity is positive.

 

7.        Rights of Access and Use:

 

7.1               Use:

Sublessee shall use the Subleased Premises only for those purposes permitted in
the Master Lease.

 

8.        Sublease Term:

 

8.1               Sublease Term:

The Sublease Term shall be for the period commencing on March 1, 2002 and
continuing until June 14, 2007.  In no event shall the Sublease Term extend
beyond the Term of the Master Lease.  Sublessor and Sublessee shall cohabitate
within Premises until May 31, 2002 (see Paragraph No. 13), and prorate all rents
during such times.

 

8.2               Inability to Deliver Possession:

In the event Sublessor is unable to deliver possession of the Subleased Premises
at the commencement of the term, Sublessor shall not be liable for any damage
caused thereby nor shall this Sublease be void or voidable, but Sublessee shall
not be liable for Rent until such time as Sublessor offers to deliver possession
of the Subleased Premises to Sublessee, but the term hereof shall not be
extended by such delay.  If Sublessee, with Sublessor’s consent, takes
possession prior to commencement of the term, Sublessee shall do so subject to
all the covenants and conditions hereof and shall pay Rent for the period ending
with the commencement of the term at the same rental as that prescribed for the
first month of the term prorated at the rate of 1/30th thereof per day.  In the
event Sublessor

 

2

--------------------------------------------------------------------------------


 

has been unable to deliver possession of the Subleased Premises within 30 days
from the commencement date, Sublessee, at Sublessee’s option, may terminate this
Sublease.

 

8.3               Accessibility:

Sublessee shall access the premises effective February 23, 2002 in order to
install all necessary business equipment, phones, etc.

 

9.        Notices:

All notices, demands, consents and approvals which may or are required to be
given by either party to the other hereunder shall be given in the manner
provided in the Master Lease at the addresses shown below.  Sublessor shall
notify Sublessee of any Event of Default under the Master Lease, or of any other
event of which Sublessor has actual knowledge which will impair Sublessee’s
ability to conduct its normal business at the Subleased Premises, as soon as
reasonably practicable following Sublessor’s receipt of notice from the Lessor
of an Event of Default or actual knowledge of such impairment.  If Sublessor
elects to terminate the Master Lease, Sublessor shall so notify Sublessee by
giving at least 60 days notice prior to the effective date of such termination.

 

Sublessor’s Address:

 

Mike Carrel

 

Sublessee’s Address:

 

Mr. Wayne Catlett

 

 

Zamba Corporation

 

 

 

Mr. William Manak

 

 

3033 Excelsior Boulevard, Suite 200

 

 

 

Purlight LLC

 

 

Minneapolis, MN 55416

 

 

 

655 Campbell Technology Park

 

 

 

 

 

 

Campbell, CA  95008

Phone Number:

 

(612) 844-3113

 

Phone Number:

 

(916) 988-4790

Fax Number:

 

(612) 893-3948

 

Fax Number:

 

(916) 549-8071

 

10.      Broker Fee:

Upon execution of the Sublease, Sublessor shall pay Cornish & Carey Commercial,
a licensed real estate broker, fees set forth in a separate agreement between
Sublessor and Broker or in the event there is no separate agreement between
Sublessor and Broker, the sum per separate agreement for brokerage services
rendered by Broker to Sublessor in these transactions.

 

11.      Broker Representation:

The only Brokers involved in this Sublease are Cornish & Carey Commercial
representing both parties and both parties consent thereto.

 

12.      Furniture:

Sublessee shall have the right to use all existing cubicle systems, wiring, and
all furniture that currently exist in the facility at no additional charge.  In
addition, Sublessor shall install, at Sublessor’s sole cost, the balance of the
workstation including comparable wiring throughout the current vacant area to
match the currently occupied space.  This will be completed by the Sublessor as
quickly as reasonably possible, but may not be complete by the move-in date of
March 1, 2002.  The current lease contract with Herman Miller expires
September 2004.  Sublessee at no additional charge to Sublessor shall be
responsible to negotiate with the furniture providers at that time to:  (i)
extend and pay for leasing all the existing furniture and cubicle for dates
beyond he current lease obligations noted in the previous sentences, or (ii)
return all the existing furniture and cubicle as appropriate and outlined in the
Sublessors agreements with Herman Miller and other lessors of the equipment, or
(iii) buy all the existing furniture and cubicle as outlined in the Sublessors
agreements with Herman Miller and other Lessor of the equipment.

 

3

--------------------------------------------------------------------------------


 

13.      Shared Tenancy:

Following the Commencement Date, Sublessee shall occupy Suite 175 (approximately
12,456 rentable square foot) and Sublessor shall occupy Suite 100 of the
Premises (approximately 15,861 rentable square foot) as shown on Exhibit “A-1”
attached hereto (the “Shared Space”); provided that Sublessor’s right to remain
in the Shared Space shall not extend later than May 31, 2002.  Additionally,
Sublessor shall retain the right to use the Personal Property currently
assembled and configured within the Shared Space and the parties agree to share
the access to phone and network system on terms reasonably established by
Sublessor.  In addition to the Shared Space, the common areas of the Subleased
Premises, including, without limitation, the lobby, the restrooms, the kitchen,
and the conference rooms, shall be available for use by both Sublessor and
Sublessee on terms reasonably established by Sublessor.  In exchange for
Sublessee’s use of the Shared Space, Sublessor shall be entitled to deduct from
the Rent (includes Base Rent and Additional Rent) an amount equal to Sublessee’s
proportionate share of (i) such Rent, and (ii) the utilities, HVAC and other
building services used at such shared space; provided that such deduction shall
only be permitted for the actual period of time that Sublessor remains in any
portion of the Shared Space.  Sublessor and Sublessee hereby agree that
Sublessor’s proportionate share shall equal Forty-Four (44%) Percent of
Sublessee’s proportionate share as set forth in Section 4.2 above.  Sublessee
hereby agrees and acknowledges that Sublessor shall have no obligation to
construct a demising wall or other physical separation between the Shared Space
and the remainder of the Subleased Premises.  Sublessor and Sublessee hereby
agree that such shared use of the Subleased Premises shall be subject to
whatever security and use restrictions are reasonably required by the other
party in order to ensure that each party’s business operations at the Subleased
Premises are not interrupted or impaired by such shared use, provided that
Sublessee shall not be required to incur any expense or liability in connection
with Sublessor’s restrictions.  Sublessor and Sublessee also acknowledge and
agree that the business operations of each party hereto in such shared space are
of a confidential nature and neither party hereto, nor their employees,
directors, agents or officers shall disclose to any third party any of such
confidential information about the other party hereto learned through the joint
use of such shared space.  Sublessor shall provide ten (10) days written notice
to Sublessee of its plan to vacate the Shared Space.  If Sublessor does not
vacate the Shared Space at the time required by this Sublease, and in the manner
required by the Master Lease, then Sublessee shall be entitled to deduct against
the Rent owing under this Sublease and amount equal to two (2) times the base
rent which would otherwise be due and owing from Sublessee hereunder pursuant to
the terms of Paragraph 1 of this Sublease for each such day until the entire
Shared Space is surrendered by

Sublessor.

 

14.      Contingency:

This proposal is contingent upon Sublessee’s review and approval of the Master
Lease and assumability of Furniture Lease Agreement.  In addition, this proposal
is contingent upon Sublessee’s closing/completing a major round of financing on
or approximately on February 28, 2002.

 

15.      Toxic Contamination Disclosure:

Sublessor and Sublessee each acknowledge that they have been advised that
numerous federal, state, and/or local laws, ordinances and regulations (Laws)
affect the existence and removal, storage, disposal, leakage of and
contamination by materials designated as hazardous or toxic (Toxics).  Many
materials, some utilized in everyday business activities and property
maintenance, are designated as hazardous or toxic.

 

Some of the Laws require that Toxics be removed or cleaned up by landowners,
future landowners or former landowners without regard to whether the party
required to pay for “clean up” caused the contamination, owned the property at
the time the contamination occurred or even knew about the contamination.  Some
items, such as asbestos or PCBs, which

 

4

--------------------------------------------------------------------------------


 

were legal when installed, now are classified as Toxics and are subject to
removal requirements.  Civil lawsuits for damages resulting from Toxics may be
filed by third parties in certain circumstances.

 

Sublessor and Sublessee each acknowledge that Broker has no specific expertise
with respect to environmental assessment or physical condition of the Subleased
Premises, including, but not limited to, matters relating to:  (i) problems
which may be posed by the presence or disposal of hazardous or toxic substances
on or from the Subleased Premises, (ii) problems which may be posed by the
Subleased Premises being within the Special Studies Zone as designated under the
Alquist-Priolo Special Studies Zone Act (Earthquake Zones), Section 2621-2630,
inclusive of California Public Resources Code, and (iii) problems which may be
posed by the Subleased Premises being within a HUD Flood Zone as set forth in
the U.S. Department of Housing and Urban Development “Special Flood Zone Area
Maps,” as applicable.

 

Sublessor and Sublessee each acknowledge that Broker has not made an independent
investigation or determination of the physical or environmental condition of the
Subleased Premises, including, but not limited to, the existence or nonexistence
of any underground tanks, sumps, piping, toxic or hazardous substances on the
Subleased Premises.  Sublessee agrees that it will rely solely upon its own
investigation and/or the investigation of professionals retained by it or
Sublessor, and neither Sublessor nor Sublessee shall rely upon Broker to
determine the physical and environmental condition of the Subleased Premises or
to determine whether, to what extent or in what manner, such condition must be
disclosed to potential sublessees, assignees, purchasers or other interested
parties.

 

16.      Tenant Improvements:

Sublessee shall accept the Premises in “as is” condition with all building
operating systems in good working order as of sublease commencement.

 

Sublessor:

ZAMBA CORPORATION

 

 

 

 

 

 

By:

/s/ Michael H. Carrel

 

Date:

2/20/02

 

 

Sublessee:

PURLIGHT LLC a Nevada Limited Liability Corporation

 

 

 

 

 

 

By:

/s/ William T. Manak

 

Date:

2/19/02

 

NOTICE TO SUBLESSOR AND SUBLESSEE:  CORNISH & CAREY COMMERCIAL, IS NOT
AUTHORIZED TO GIVE LEGAL OR TAX ADVICE; NOTHING CONTAINED IN THIS SUBLEASE OR
ANY DISCUSSIONS BETWEEN CORNISH & CAREY COMMERCIAL AND SUBLESSOR AND SUBLESSEE
SHALL BE DEEMED TO BE A REPRESENTATION OR RECOMMENDATION BY CORNISH & CAREY
COMMERCIAL, OR ITS AGENTS OR EMPLOYEES AS TO THE LEGAL

 

5

--------------------------------------------------------------------------------


 

EFFECT OR TAX CONSEQUENCES OF THIS DOCUMENT OR ANY TRANSACTION RELATING
THERETO.  ALL PARTIES ARE ENCOURAGED TO CONSULT WITH THEIR INDEPENDENT FINANCIAL
CONSULTANTS AND/OR ATTORNEYS REGARDING THE TRANSACTION CONTEMPLATED BY THIS
PROPOSAL.

 

Exhibit “A” Master Lease

 

Exhibit “B” Premises

 

LESSOR CONSENT

 

The undersigned, Lessor under the Master Lease attached as Attachment I, hereby
consents to the subletting of the Subleased Premises described herein on the
terms and conditions contained in this Sublease.  This Consent shall apply only
to this Sublease and shall not be deemed to be a consent to any other Sublease.

 

If the master lease is terminated for any reason, the Sublease at Lessors sole
discretion, may be terminated.

 

Lessor:

 

 

 

 

 

 

 

By:

 

 

Date:

 

 